Citation Nr: 1420117	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  04-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to exposure to chemical dioxins. 

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), including as due to exposure to chemical dioxins and/or asbestos. 

3.  Entitlement to service connection for connective tissue disease with high fevers, including as due to exposure to chemical dioxins.  

4.  Entitlement to service connection for a skin disorder with scars, including as due to exposure to chemical dioxins.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1962 to November 1962 in the United States Army, and from May 1963 to September 1966 in the United States Navy.  The Veteran died on March [redacted], 2009; the appellant is the service member's widow.  

This matter initially came to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2005, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the claims files. 

Following the decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), the Board stayed certain claims which theorized entitlement to service connection based on herbicide exposure that were filed by personnel who served in the territorial waters, but not on the land mass, of the Republic of Vietnam.  See Chairman's Memorandum No. 01-06-24.  Haas was subsequently reversed by the United States Court of Appeals for the Federal Circuit, and in January 2009, the United States Supreme Court denied a petition for further review.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Hence, all four issues, based on in-service exposure to herbicides, may now be addressed. 

Following a review of the claims folders, in March 2006, the Board remanded these issues to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  The claim was subsequently returned to the Board for appellate review.

Subsequently, the Board issued a Decision/Remand on the merits of the Veteran's claims on September 1, 2009.  Unbeknownst to the Board, while the claim was being processed, the Veteran died in March 2009.  Shortly after the September 2009 Board Decision/Remand was issued, the Board was notified of the Veteran's death.  In response to that notification, the Board vacated the Board Decision/Remand via an action dated October 28, 2009.  Notification was sent to the appellant and she was asked whether she wished to "substitute" herself for her husband in accordance with 38 U.S.C. § 5121A.  She responded positively and has, as such, been substituted for the Veteran.  

After the substitution of the appellant for the Veteran was administratively accomplished, the Board concluded that additional development action was still needed with respect to the claim.  In August 2011, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the Veteran's claimed connected tissue disorder with fevers.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2013).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The advisory opinion has been obtained and has been included in the claims folder for review.  It is noted that the appellant, along with her representative, were given the opportunity to provide any comments with respect to the opinion but specific argument on the opinion was not forthcoming from either the accredited representative or the appellant.  

Upon reviewing the development that has occurred over the long course of this appeal, to include the Board's Remand of March 2006 and the VHA request of August 1011, the Board finds there has been substantial compliance with its development instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

The record indicates that the Veteran's treatment records and Social Security Administration (SSA) records have been obtained and included in the claims folder for review.  Also, any medical testing and opinions that were requested have been accomplished.  All information has been included in the claims folder and, where appropriate, the AMC has reviewed the information and issued a supplemental statement of the case (SSOC).  Based on the foregoing, the Board finds that there has been substantial compliance with the mandates of the Board's Remand and the VHA development request.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013). 

Following a review of the evidence, the Board originally issued a Decision in February 2012 that denied the appellant's claim for benefits.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's February 2012 Decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Acting Veterans Law Judge that conducted the April 2005 hearing.  In order to remedy any such potential error, the Board sent the appellant a letter notifying her of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the appellant requested only to have the prior Decision vacated and a new one issued in its place.  The Board's Decision was vacated in an action promulgated in April 2014.  The Decision below satisfies the appellant's request for a new decision.  


FINDINGS OF FACTS

1.  The Veteran's active military service, which included duty on board naval vessels off the coast of the Republic of Vietnam during 1965 and 1966, did not include duty in, or visitation to, the Republic of Vietnam. 

2.  Although the VA has attempted to confirm the Veteran's presence on land in Vietnam during the period in question, no evidence has been submitted and no evidence has been obtained that would corroborate the Veteran's physical presence on land in Vietnam.  

3.  A preponderance of the objective and probative medical evidence of record is against a finding that the Veteran's type II diabetes mellitus had its onset during active military or is otherwise related to his active service, including exposure to herbicide agents.  Additionally, the Veteran's diabetes mellitus was not manifested to a compensable degree within one year of his discharge from active duty. 

4.  The Veteran's service medical treatment records are negative for any complaints involving or treatment for chronic obstructive pulmonary disease.  

5.  A preponderance of the objective and probative medical evidence of record is against a finding that the Veteran's COPD had its onset during active military service or is otherwise related to his active service, including exposure to chemical dioxins and/or asbestos in active service. 

6.  A preponderance of the objective and probative medical evidence of record is against a finding that any currently diagnosed skin disorder with scars had its onset during active military service or is otherwise related to military service, including exposure to chemical dioxins.  

7.  The Veteran's service medical treatment records are negative for any complaints involving or treatment for a connective tissue disease with high fevers.

8.  A preponderance of the evidence is against a finding that disability claimed as connective tissue disease and diagnosed as Still's Disease had its onset during the Veteran's active military service or that Still's Disease was due to exposure to chemical dioxins.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by his active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 

2.  Chronic obstructive pulmonary disease was not incurred in or aggravated by active service, including as due to exposure to chemical dioxins or asbestos in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 

3.  A connective tissue disease with high fevers was not incurred in or aggravated by active service, including as due to exposure to chemical dioxins in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  A skin disorder with scars was not incurred in or aggravated by active service, including as due to exposure to Agent Orange in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant, on behalf of her deceased husband, must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice which informs the appellant of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, April 2004 and March 2006 post-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection.  The March 2006 letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also notified the Veteran that he could send VA information that pertains to his claims.  The letter further provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the January 2009 supplemental statement of the case (SSOC) reflects readjudication of the claim.  The Board would also note that once the Board obtained the opinion from VHA with respect to the issue involving connective tissue disease, the Board notified the appellant of that opinion and provided her the opportunity to comment on said opinion.  Again, as previously reported, the appellant did not submit any statements or additional evidence.  Hence, the appellant, i.e., the Veteran, is not shown to be prejudiced by the timing of the aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims files consists of service treatment records, private medical records, records considered by the Social Security Administration (SSA) and VA medical records and the reports of VA examinations conducted in January 2007 and October 2008.  Included also in the record is the VHA opinion that was accomplished in August 2011.  Also of record and considered in connection with the current appeal are various written statements provided by the Veteran and his representative. 

The Court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issues were identified, including the evidence needed to substantiate the appeal.  There was a discussion of possible evidence that could substantiate the claim and testimony led to the remand for examination.  The Bryant duties were thereby met.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations in January 2007 and October 2008.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

II.  Factual Background and Legal Analysis

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  In order to establish service connection for the claimed disorder, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.303(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2013), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a) (2013), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d) (2013).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability. Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2013); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or loss of sense of smell, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In this case, the Veteran contended, in pertinent part, that he was exposed to chemical dioxins in service, and that such exposure caused his claimed type II diabetes mellitus, COPD, connective tissue disease, and a skin disorder with scars. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2013) (emphasis added). 

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of the Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Id. 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, specified diseases, including diabetes mellitus and chloracne, but not COPD or a skin disorder with scars, shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  The Secretary of Veterans Affairs has determined, however, that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630 -41 (May 20, 2003). 

Notwithstanding the foregoing the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In other words, medical evidence must show the Veteran's disabilities are (were) related to service, to include exposure to chemical dioxins therein.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

In light of the foregoing, service connection may be presumed for residuals of chemical dioxin exposure by showing two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The first determination to be clarified is whether the Veteran, the appellant's husband, was exposed to chemical dioxins.  The above-described presumptions apply only to veterans who actually served on the land mass of the Republic of Vietnam.  During his lifetime, the Veteran alleged that his diabetes, COPD, connective tissue disease, and skin disorder with scars, resulted from his exposure to chemical dioxins while he served aboard the USS FLETCHER near the land in Vietnam. 

During his April 2005 Board hearing, the Veteran testified that, while he neither touched ground or served aboard a ship that was moored to an anchor that was attached to the ground in Vietnam, he should, nevertheless, be entitled to the applicable provisions concerning claims based on service in Vietnam.  See 38 C.F.R. § 3.313 (2013).  See Board hearing transcript at page 14.  

The Veteran's service records confirm that he served aboard the USS FLETCHER, and that the ship was in the official waters of Vietnam in November 1965, and from January to February 1966.  However, the evidence of record does not show that the Veteran's service aboard the USS FLETCHER included actual in-country service in Vietnam.  Those same records do not suggest or insinuate that the Veteran stepped foot onto Vietnamese soil.   

As noted above, service in Vietnam means service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6).  Here, the probative evidence of record does not reflect that the Veteran's active military service included service in the inland waterways of Vietnam or that it involved visitation in the Republic of Vietnam. 

Although the Veteran contended that he was exposed to chemical dioxins while along the shore of Vietnam, neither he nor the appellant submitted any evidence to substantiate such claim, nor sufficient identifying information for VA to pursue verification of his alleged presence in Vietnam and exposure to chemical dioxins.  His service personnel records do not show that his "service involved duty or visitation in the Republic of Vietnam."  Rather, the records show that he honorably served in the Navy in the coastal waters off the shore of Vietnam. 

Diabetes Mellitus

The Veteran's service treatment records are negative for any diagnosis or treatment of diabetes mellitus, type II.  In fact, the first evidence of diabetes mellitus, type II, is a January 2001 private medical report wherein the Veteran was diagnosed with Type II diabetes mellitus.  This diagnosis was given nearly thirty-five years after his discharge from the Navy.  Moreover, the Veteran testified in 2005 that he was first diagnosed with diabetes "about 8 years ago". 

The Veteran underwent a VA examination in January 2007.  According to the examination report, his diabetes started in 1996.  Upon clinical examination, the examiner opined that it was less likely than not that the Veteran's diabetes was caused by the Veteran's military service.  The VA examiner believed that the Veteran's diabetes mellitus was a result of age, obesity, and genetics. 

In October 2008, the recent VA examiner reexamined the Veteran and reviewed the Veteran's medical records.  The VA examiner stated that he did not believe that the Veteran's diabetes was due to his purported exposure to chemical dioxins as the Veteran developed this condition with age, obesity and genetics. 

During his April 2005 Board hearing, the Veteran testified that during shore bombardment he would be 30 to 50 yards away from shore, and that he served underneath foliage in the same water that was sprayed by chemical dioxins.  Nevertheless, even though the service member may have been sincere in his testimony concerning his purported exposure to chemical dioxins, although not implausible, it is not documented in any way. 

The Board appreciates the Veteran's testimony at his Board hearing.  However, the information he imparted during the hearing is not been helpful in establishing his presence on the ground in the Republic of Vietnam.  His descriptions of his service aboard ship are consistent with well-known historical events, but do not assist in corroborating his account of in-service exposure to herbicides.  Here, no records submitted by the Veteran, or provided by the service department, specifically indicate that he was on the land mass of the Republic of Vietnam. 

The National Personnel Records Center (NPRC) has clearly advised VA that it has no further information to impart, and the Veteran has testified that he had no further evidence to submit.  In view of the foregoing record, the Board is unable to conclude that the evidence creates a reasonable doubt that his active service included duty on the ground within the Republic of Vietnam.  Efforts to secure official records confirming his presence in Vietnam have yielded no confirmation.  Because type II diabetes mellitus arose many years after his separation from service, and because there is no competent evidence directly linking the appellant's disorder to service, there is no basis to grant service connection for diabetes mellitus.  

The intervening lapse of years between the Veteran's separation from military service and the first documented manifestation of the claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).




COPD, Connective Tissue Disease, and a Skin Disorder

Service connection for COPD, connective tissue disease, and a skin disorder may be pursued on two theories.  First, that the disabilities were directly incurred in or aggravated by service.  Second, that COPD or the skin disorder or the connective tissue disease is due to exposure to chemical dioxins and other herbicides, or COPD is due to exposure to asbestos, in light of the appellant's presentation of evidence showing proof of direct causation. 

COPD

As noted above, COPD is not a disease associated with herbicide exposure.  Therefore, the presumptive provisions of 38 C.F.R. § 3.307(a)(7) and 38 C.F.R § 3.309(e) do not apply.  However, the Veteran is also claiming service connection on a direct basis as well as exposure to chemical dioxins and/or asbestos. 

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  A non-exclusive list of asbestos-related respiratory diseases/abnormalities includes:  asbestosis, interstitial pulmonary fibrosis, lung cancer, bronchial cancer, cancer of the larynx, and cancer of the pharynx.  Id. 

VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An asbestos-related disease can develop from brief exposure to asbestos.  Id.

The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

In this case, the Veteran has been diagnosed with asthma and COPD, so there is no disputing he has a current respiratory condition.  Thus, the determinative issue is whether this condition is attributable to his military service and, in particular, to exposure to asbestos while in service, as opposed to during the many years since his discharge.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.  Additionally, medical-nexus evidence is required in claims for asbestos-related disease related to alleged asbestos exposure in service.  VAOGCPREC 04-00. 

The service member, during his lifetime, contended that he was exposed to asbestos during service in the US Navy.  The Board finds that his contentions regarding potential in-service exposure to asbestos while serving aboard various naval ships are not implausible.  For the purposes of this argument, the Board will accord the Veteran the benefit of the doubt and concede that he was exposed to asbestos during active service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).

But merely conceding this particular issue of in-service asbestos exposure does not equate to a successful claim.  Medical-nexus evidence is still required in these situations.  See VAOGCPREC 04-00.  

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases which may occur 10 to 45 years after exposure.  However, as noted above, mere exposure to a potentially harmful agent is insufficient to be eligible for VA disability benefits.  The question here is whether disabling harm ensued.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between this current disability and the exposure to asbestos in service.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Upon review of the probative evidence of record, the Board finds that the preponderance of the objective and credible medical evidence of record is against entitlement to service connection for COPD as due to asbestos exposure.  That is, the Veteran's service treatment records are negative for complaints or diagnosis of, or treatment for, a respiratory disease.  Nevertheless, post service, SSA records indicate that, in 1995, the Veteran was found to be totally disabled and eligible for benefits due to asthma.  The Veteran's medical records document that he has a current respiratory disease diagnosed as COPD.  

The Board would point out that the record includes conflicting medical opinions as to whether the Veteran's COPD is related to military service including his exposure to chemical dioxins and/or asbestos.  In a May 2005 signed statement, Dr. F.A.R., a private physician, stated that the Veteran had a very serious lung problem.  Doctor F.A.R. also surmised that the Veteran was exposed to chemical dioxins in Vietnam as well as exhaust fumes from his ship.  Dr. F.A.R. concluded that the Veteran's exposure to chemicals and many types of paints while in the service caused considerable degeneration to his health and lungs.  It is noted that Dr. F.A.R. did not provide any additional documentation with his statement that would corroborate his suppositions.  He did not submit any treatises or articles in support of his hypotheses.  

The Veteran underwent a VA examination in January 2007.  The VA examiner found that it was less likely than not that the Veteran's COPD was a result of his military service.  According to the VA examiner, the Veteran's COPD could have been related to (or caused by) his long term tobacco use.  Another examination of the Veteran occurred in October 2008.  The VA examiner, who reviewed the medical records, concluded that the COPD started in 1991.  The VA examiner found that the Veteran's COPD was caused by his tobacco abuse and this was progressive as he aged.  The VA examiner did not believe the COPD was due to the Veteran's active military service.  This VA examiner also disagreed that the Veteran's COPD was due to exposure to chemical dioxins, and, instead opined that the smoking played a major role in all of the service member's conditions. 

In support of his claim, the Veteran, via the appellant, would point to the opinion rendered by Dr. F.A.R. in May 2005.  The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence). 

Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion. 

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

An initial review of Dr. F.A.R''s May 2005 statement might appear to support the appellant's claim, but a close analysis shows that it does not.  The opinion is both equivocal and speculative and, at most, does little more than propose that it is possible that the Veteran has COPD due to exposure to chemicals, paints and, chemical dioxins.  The physician does not factually establish or explain the sequence of medical causation using the facts applicable in the Veteran's case.  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that there must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

More persuasive, in the opinion of the Board, is the October 2008 opinion from the VA examiner who reviewed the Veteran's medical records, and concluded that the Veteran's COPD was caused by tobacco abuse that was progressive as the Veteran aged and not due to or as a result of his military service.  These opinions are not inconsistent with the VA examiner's January 2007 opinion that the Veteran had COPD related to long term tobacco use.  Thus, in this examiner's opinion, the Veteran's military service, including exposure to chemical dioxins and/or asbestos, was not related to his existing COPD.  These opinions are deemed more probative than the private opinion which appears to be based more on an inaccurate history than on a comprehensive review of the evidence on file.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative). 

As to the opinion of Dr. F.A.R., in the May 2005 statement, the Board finds that this physician did not clearly attribute the Veteran's COPD to service, rather, this physician suggested that according to the Veteran's record and other history, the exposure to chemicals and paints in service caused considerable degeneration to his health and lungs, but did not provide any other clinical records to support that assertion.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Nor did Dr. F.A.R., in May 2005, provide clinical evidence to support his belief, and his opinion, although doubtless sincerely rendered, is for that reason not accorded great weight by the Board.  See Bloom v. West, Black v. Brown, supra.  

On the other hand, the VA examiner, in October 2008 stated that he had reviewed the evidence of record.  The October 2008 VA examiner's opinion is entirely consistent with his January 2007 opinion when he attributed the Veteran's COPD to long term tobacco use.  

Thus, the opinion of Dr. F.A.R. in May 2005 is accorded less weight than that of the VA examiner in February 2008 and January 2007. 

The Board would further point to the opinions provided by the VA health care provider.  As reported, the examiner was not equivocal, vague, or ambiguous with his assertions and, with respect to the contrary assertion provided by the appellant's physician, he discussed his reasoning as to why the private opinion was faulty and without merit.  In other words, the Board believes that the VA health care provider provided sound reasoning in his analysis of the situation.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  The Board believes that the private doctor did not do this. 

Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's opinion on which it bases its determination that service connection for COPD is not warranted.  In other words, the Board attaches the most significant probative value to the 2008 VA health care provider's opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Accordingly, the Board finds that the preponderance of the credible and objective evidence of record is against the claim for service connection for COPD including as due to exposure to chemical dioxins and/or asbestos. 

Notwithstanding the above discussion, since the VA examiner has attributed the Veteran's COPD to smoking, the Board has considered the potential argument that the Veteran became nicotine dependent in service which ultimately caused his COPD.  However, since the Veteran filed his claim after 1998, service connection based on the use of tobacco products is precluded.  In this regard, legislation was enacted prohibiting service connection for a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a claimant during the claimant's military service, which applies to all claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865- 66 (1998).

Finally, the Board notes that a December 1995 record indicates that the SSA found the Veteran suffering from asthma and held him to be disabled since January 1992.  While the Board recognizes the disabling nature of the Veteran's respiratory disability, the SSA decision is not considered sufficient to overcome the objective evidence of record as to the origin of the Veteran's COPD. 

With respect to the Veteran's assertions, and those of his accredited representative, and the appellant, the Board must weigh the credibility and probative value of the evidence.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. at 303, the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d at 1372, determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the Veteran when he reported his beliefs that his COPD was caused by or began in or was the result of his active service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The Veteran was not competent to provide more than simple medical observations.  He could report difficulty in breathing or that he had a cough for many years.  However, he was not competent to provide complex medical opinions regarding the etiology of the pulmonary disability to include as whether it was caused by possible exposure to asbestos or chemical dioxins.  See Barr.  Thus, the lay assertions were and are not competent or sufficient. 

Moreover, even if the Board found that the Veteran was competent to provide etiological opinions, and that his statements are credible, he has not provided any type of rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  He never discussed the fact that when he was given a discharge physical in service, he was not found to be suffering from any pulmonary disability and that it was many, many years before he was diagnosed with COPD.  He did not provide an analysis as to why the VA examiner's opinion was faulty and without merit.  Accordingly, his statements are not entitled to any probative value.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran was competent to report what comes to him through his senses, he did not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran was competent in certain situations to provide a diagnosis of a simple condition such breathing difficulty, he was not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.

Moreover, the Board finds the lapse in time after discharge from service to the showing, or in this case, the not showing, of the purported disorders to be highly probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d at 1330.  Therefore, it is the conclusion of the Board that the preponderance of the objective and credible evidence of record is against the appellant's claim for entitlement to service connection for COPD, to include as being secondary to exposure to chemical dioxins and/or asbestos. 

Based on the foregoing discussion, the Board finds that the appellant's claim must be denied.  While the Veteran was diagnosed with COPD, the weight of the medical evidence is against a finding that this disorder was related to his military service.  On these facts, the preponderance of the objective medical evidence of record is against the claim.  Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Connective Tissue Disease with High Fevers

The third disability that the Veteran requested service connection therefor was connective tissue disease with high fevers.  As with the other discussed disabilities, during the time in which the Veteran was on active duty he was not diagnosed with nor did he complain of high fevers or symptoms associated with connective tissue disease.  It was not until the early 2000s that the Veteran actually began complaining of symptoms that could be classified as connective tissue disease.

A July 2003 letter from the private physician, Dr. F.A.R., shows that the Veteran suffered from multiple episodes of fever of unknown origin and that he had connective tissue disease.  Private medical records specifically show diagnoses of both recurring high fevers in January 2001, and connective tissue disease in July 2002.  The physician, without independent corroborative evidence, hypothesized that the Veteran was exposed to chemical dioxins and that the symptoms exhibited were "possibly" related to this purported exposure.  Dr. F.A.R. wrote a letter on behalf of the Veteran that was submitted in May 2005.  In that letter, the doctor suggested that the Veteran's overall health was affected by in-service chemical dioxin, exhaust fume, and chemical exposure.  

The VA sought additional clarification on this issue and attempted to obtain an opinion from a VA health care provider.  Unfortunately, on two different occasions, in January 2007 and again in October 2008, a VA health care provider was unable to provide an etiological opinion with respect to the Veteran's connected tissue disease.

After further reviewing the claim, the Board sought, as previously annotated, an opinion from a doctor associated with the VHA with respect to the etiology of the claimed connected tissue disease with fevers.  In August 2011, a rheumatologist at a VA medical center in Memphis, Tennessee, responded to the Board's request.  The record indicates that the medical specialist reviewed all of the Veteran's service medical records and the post-service medical records along with his statements given over the course of the appeal.  After a review of the symptoms complained thereof and the testing that the Veteran underwent prior to his death, the VHA physician concluded that the claimed connective tissue disease with high fevers was in all actuality "undiagnosed adult Still's disease".  The examiner stated that such a condition is a rheumatic disease that is associated with fever, joint inflammation, and evanescent rash.  The examiner further opined:

	. . .based on all of the available evidence, I am of the opinion that adult onset Still's Disease is the most likely diagnosis to account for the appellant's fever and arthritis.  Still's disease is not known to be caused by any of the appellant's exposures.  Further review of the appellant's military records fails to support that this condition originated in or was aggravated by his military service.  It is less likely than not that the diagnosis is related to either of the appellant's periods of service including events, injuries, or diseases during his active service and including exposure to asbestos.  

To begin with, connective tissue disease with high fevers, or Still's disease, is not a presumptive disorder associated with exposure to chemical dioxins.  Thus, the presumptive provisions of 38 C.F.R. §§ 3.307(a)(7) and 3.309(e) do not apply.  

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for a connective tissue disease, is not warranted. 

Since the VHA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295; see also Wray v. Brown, 7 Vet. App. at 493. 

The Board therefore places greater weight on the VHA opinion that finds that connective tissue disease did not have its onset during active service, than on the May 2005 opinion rendered by Dr. F.A.R., to the effect that the Veteran's overall health was affected by in-service exposure to dioxin, fumes, and chemicals.  See Owens v. Brown, 7 Vet. App. at 433; Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").

An initial review of Dr. F.A.R's May 2005 statement might appear to support the appellant's claim, but a close analysis shows that it does not.  The opinion is both equivocal and speculative and, at most, does little more than propose that it is possible that the Veteran's connective tissue disease might or possibly could be due to exposure to chemicals, paints and, chemical dioxins.  The physician does not factually establish or explain the sequence of medical causation using the facts applicable in the Veteran's case.  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. App. 611. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. at 30.  But, the Board is mindful that it cannot make its own independent medical determinations, and that there must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. at 74.  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

More persuasive, in the opinion of the Board, is the VHA doctor's opinion who reviewed the Veteran's medical records, and provided an actual diagnosis of the Veteran's condition, and then found that the condition neither began in nor was caused by the Veteran's military service.  The reviewer further reported, after a detailed discussion of the facts, that the Veteran's military service, including exposure to chemical dioxins and/or asbestos, was not related to the connective tissue disease.  This opinion is deemed more probative than the private opinion which appears to be based more on an inaccurate history than on a comprehensive review of the evidence on file.  See Reonal v. Brown, 5 Vet. App. at 461.

As to the opinion of Dr. F.A.R., in the May 2005 statement, the Board finds that this physician did not clearly attribute the Veteran's connective tissue disease to service, rather, this physician suggested that according to the Veteran's record and other history, the exposure to chemicals and paints in service caused considerable degeneration to his health and lungs, but did not provide any other clinical records to support that assertion.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. at 348.  Nor did Dr. F.A.R., in May 2005, provide clinical evidence to support his belief, and his opinion, although doubtless sincerely rendered, is for that reason not accorded great weight by the Board.  See Bloom v. West, Black v. Brown, supra.  On the other hand, the VHA doctor stated that he had reviewed all of the evidence of record.  Thus, the opinion of Dr. F.A.R. in May 2005 is accorded somewhat less weight than that of the VHA reviewer.  

The Board would further point to the opinion provided by the VA health care provider.  As reported, the examiner was not equivocal, vague, or ambiguous with his assertions and, with respect to the contrary assertion provided by the appellant's physician, he discussed his reasoning as to why the private opinion was defective.  In other words, the Board believes that the VHA health care provider provided sound reasoning in his analysis of the situation.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  The Board believes that the private doctor did not do this. 

Here, the Board attaches the most significant probative value to the VHA health care provider's opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Accordingly, the Board finds that the preponderance of the credible and objective evidence of record is against the claim for service connection for connective tissue disease with high fevers including as due to exposure to chemical dioxins. 

With respect to the Veteran's assertions, and those of his accredited representative, the Board must weigh the credibility and probative value of the evidence.  See Barr and Buchanan, supra

The Board does not doubt the credibility of the Veteran when he reported his beliefs that his connective tissue disease was caused by or began in or the result of his active service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The Veteran was not competent to provide more than simple medical observations.  He could report pain and stiffness and he could talk about experiencing recurrent fevers.  However, he was not competent to provide complex medical opinions regarding the etiology of the connective tissue disease to include as whether it was caused by possible exposure to chemical dioxins.  See Barr.  Thus, the lay assertions were and are not competent or sufficient. 

Moreover, even if the Board found that the Veteran was competent to provide etiological opinions, and that his statements are credible, he has not provided any type of rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  He never discussed the fact that when he was given a discharge physical in service, he was not found to be suffering from any connective tissue disease and that it was many, many years before he began experiencing any type of symptoms and manifestations related to connective tissue disease.  He did not provide an analysis as to why the private doctor's opinion was more than mere speculative.  Moreover, the Board finds the lapse in time after discharge from service to the showing, or in this case, the not showing, of the purported disorders to be highly probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d at 1330.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim for entitlement to service connection for connective tissue disease, to include as being secondary to exposure to chemical dioxins. 

Based on the foregoing discussion, the Board finds that the appellant's claim must be denied.  While the Veteran was diagnosed with connective tissue disease, or adult onset Still's disease, the weight of the medical evidence is against a finding that this disorder is related to his military service.  On these facts, the preponderance of the objective medical evidence of record is against the claim.  Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Skin Disorder with Scars

As set forth above, although chloracne is a presumptive disorder associated with exposure to herbicides, a skin disorder with scars is not a disease associated with herbicide exposure.  Thus, as previously reported, the presumptive provisions of 38 C.F.R. §§ 3.307(a)(7) and 3.309(e) do not apply. 

The Veteran's service treatment records are negative for complaints or diagnosis of, or treatment for, a skin disorder with scars. 

Post service, a May 1990 private treatment note indicates that the Veteran had no rash, cyanosis, or signs of trauma of the skin.  Similar findings were reported in an August 2001 private medical record. 

The Veteran underwent a VA examination in January 2007.  According to the examination report, the Veteran gave a 20 year history of having a scaly rash on his arms.  Such a history would mean the diagnosis was an arm rash.  The VA examiner stated that it was less likely than not that the Veteran's diagnosed rash was caused or the result of his military service.  The Veteran's skin condition was from an unknown etiology. 

In October 2008, the recent VA examiner re-examined the Veteran and reviewed the service member's medical treatment records.  According to the examination report, the Veteran gave a history of having a bilateral rash on his hands since the 1970's.  The VA examiner said that the Veteran's pigment arm lesions appeared to be from age and sun exposure.  He could not say this was due to chemical dioxins because to do so would be pure speculation.  But since there is no indication in the record that the Veteran was ever exposed to chemical dioxins in service, there was no reason to ask the examiner to provide an addendum opinion to discuss why such an opinion would be pure speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.").  

The Veteran's post-service medical records fail to establish a causal relationship or linkage between the Veteran's skin disability and any event or incident of his active duty service.  Service connection may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); see Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining physician's opinion to the effect that he cannot give a "yes" or "no" answer to the question of whether there is a causal relationship between one disorder and another is "non-evidence"); Obvert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative). 

During his lifetime, the Veteran had contended that service connection should be granted for a skin disorder with scars.  Although the evidence shows that the Veteran had pigment arm lesions, no competent medical evidence has been submitted to show that this disability was related to service or any incident thereof.  On the other hand, the record reflects that his skin was normal on separation from service and the first post service evidence of record of a skin disorder is from many years after the Veteran's separation from service.  In short, no medical opinion or other medical evidence relating the Veteran's pigment arm lesions to service or any incident of service has been presented. 

The only evidence favorable to the Veteran's contention that his skin condition was caused by or the result of his military service is the lay, written and testimonial, evidence provided by him.  The Board assumes, for purposes of this decision that the Veteran is competent to state that he had itching or flaking skin and that he had had the condition for a number of years.  He can express a hypothesis concerning the etiology of the condition.  Jandreau v. Nicholson, 492 F.3d at 1372.  Nevertheless, the Board must determine the credibility of said lay statements.  

Initially, the Board finds that the Veteran's inconsistent statements concerning the date of onset of his skin condition undermines his credibility.  During his January 2007 VA examination, he reported a 20 year history of having a scaly rash on his arms, thereby placing the date of onset in approximately 1987 - that is still over 20 years after his separation from active duty.  This history therefore contradicts any statements that his skin problems first appeared in service.  Thus, any statements that the Veteran's skin disorder first appeared in service are not credible.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Moreover, as stated, the Veteran did not provide any supporting medical evidence that would corroborate his assertions.  In this case, the Board finds that the Veteran's assertions were undoubtedly sincere but the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The Veteran was not, and the appellant is not, competent to provide more than simple medical observations.  However, he is not competent to provide complex medical opinions regarding the etiology of the skin condition, to include as being secondary to chemical dioxin exposure.  Thus, the lay assertions are not competent or sufficient.  

Even if the Veteran's statements were found to be competent, credible and probative as to the existence of a current disability, the Board finds that the medical treatment records which did not show findings for or a diagnosis of a skin disorder until many years after service as being more probative.  The Board further concludes that the lack of medical evidence suggesting or insinuating that the Veteran was suffering from a skin disorder with scars that could be related to service is also highly probative.  In this regard, the Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d at 1333.  Here, at the earliest, approximately 25 years elapsed between the time the Veteran was discharged from service and when he was actually diagnosed as having a chronic, vice transitory, skin disorder.  Furthermore, the lay evidence does not adequately describe symptoms such that would constitute a continuity of symptomatology since service.  

The Board thus finds therefore that there is not sufficient evidence to place the evidence in equipoise as to whether the Veteran was suffering from a skin disability during his lifetime that could be etiologically linked to his military service in some manner.  On the basis of these findings and following a full review of the record, service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013).  Thus, the Veteran's claim is denied.

All Disorders

The Veteran and his friends, as lay persons without medical training, do not meet the burden of presenting competent evidence as to medical cause and effect, or a diagnosis, merely by presenting their own statements.  While the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran, during his lifetime, did not assert that he or any of his lay witnesses had medical training to provide competent medical evidence as to the etiology of the claimed diabetes mellitus, COPD, connective tissue disease, and skin disorder with scars. 

The evidence reveals no competent medical evidence showing a nexus between any in-service injury or disease and the disorders which caused and contributed to the Veteran's claimed diabetes mellitus, COPD, connective tissue disease, and skin disorder with scars.  The preponderance of the evidence is therefore against the appellant's claims of entitlement to service connection for diabetes mellitus, connected tissue disease, and a skin disorder, including as due to exposure to chemical dioxins, and COPD including as due to chemical dioxins and/or asbestos.  As such, the Veteran's, now the appellant's, claims are denied.  






CONTINUED ON NEXT PAGE






ORDER

Service connection for diabetes mellitus, including as due to exposure to chemical dioxins, is denied.

Service connection for chronic obstructive pulmonary disease, including as due to exposure to chemical dioxins and/or asbestos, is denied.

Service connection for connective tissue disease with high fevers, including as due to exposure to chemical dioxins, is denied.

Service connection for a skin disorder with scars, including as due to exposure to chemical dioxins, is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


